Title: From Alexander Hamilton to James McHenry, 13 August 1799
From: Hamilton, Alexander
To: McHenry, James


My dear Sir
N. York Augt. 13th. 1799

Every day must prove more and more to every body that it is impossible to serve two masters. I cannot be a general and a Practicer of the law at the same time without doing injustice to this Government and myself. Hence I am anxious to disentangle myself more completely than I have yet done from forensic pursuits. But to be able to do this I must call to my succour all the emoluments which I have a right to claim. Hitherto I have had neither Quarters nor fuel nor servants. The two last I shall take measures for myself. But the former I have some scruples about, and wish an instruction concerning it from you, which may be addressed as well to General Pinckney as to myself. On this article too I have no doubt of my right to order the person acting as Quarter Master to provide Quarters for me and my suite. Every commanding general has this right, and situated as I am, in a time of no active operations, with the force under my command dispersed to various points, I have no doubt that the strictest propriety accords with my personal station being where it is, and that in this station it is in every view fit that I should have provided at public expence for myself and suite a house as quarters suited to my rank and command. The procuring of a better one than I now occupy would be Strictly justifiable but it is not my wish to do it.
How do you construe the 4th. Section of the Act of March 3d. 1797, respecting double rations, in reference to the Officers appointed under the act for augmenting the army? This Question has in cases foreign to the spirit of the provision come up from some of the Officers of the 12 additional regiments, and it will probably soon come up in others. It is important to the two major Generals as well as others and it ought to apply to them. Yet the law must not be strained but future provision made where the existing one is deficient.
You must not think me rapacious. I have not changed my character. But my Situation as commanding General exposes me to much additional expence in entertaining Officers occasionally in the City of N. York and citizens and foreigners who come to pay their respects to the commanding general and adding this consideration to the circumstance of a wife and 6 Children whose maintenance and education are to be taken care of.
Adieu
Secy. of War

